Citation Nr: 1748728	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected emphysema/chronic obstructive pulmonary disease (COPD) with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in October 2010.

In a decision dated in September 2014, the Board remanded the issue.  In April 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in May 2017.  The Veteran was provided with a copy of the VHA opinion in July 2017, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903; responses were received from the Veteran and his accredited representative in August 2017.  The case has now been returned to the Board for further appellate action.

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

In an October 2014 statement, the Veteran's medical records show that he was hospitalized for a fall due to his COPD and requests those injuries be service connected as secondary to his COPD.  However, as it is unclear what injuries the Veteran claims are secondary to his COPD, the Board refers action to the AOJ for appropriate development.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the Veteran's COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy, has been productive of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent of the predicted value.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy, and no greater, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code 6604 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any specific issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  The Veteran was provided VA examinations of his pulmonary disability and as noted in the Introduction, a VHA opinion was promulgated by a VA pulmonologist in May 2017 based upon review of the claims file.  All the aforementioned VA examiners were familiar with the Veteran's medical history upon a review of his VA claims file.  However, as detailed below, due to the disparity between the results of different pulmonary function tests (PFTs), the Board found it was unclear which PFT accurately reflected the Veteran's level of disability and requested a VHA opinion.  As will be described in further detail below, the May 2017 VHA opinion addressed the relevant facts, issues, and provided a sufficient rationale in support of the opinions expressed therein.  Therefore, the Board finds that the evidence is adequate to resolve this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran's representative also requests a remand for a new examination if the Board could not grant.  Although the Board is herein granting a 30 percent rating for the entire period on appeal, the Board acknowledges that higher ratings are still available.  Although it has been more than three years since the last examination, there is no need to remand this case for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  As noted, the Veteran and his representative were given notice and a 60-day period to submit additional evidence or argument after the VHA was obtained.  There has been no recent allegation of a worsening since the Board's 2014 decision and none of the evidence or statements subsequently submitted indicate a possible worsening of the condition.  Accordingly, the Board finds that there is no duty to provide another examination, and no further development is required in this case.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran is seeking an increased rating for his COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran contends that he is entitled to a higher rating for his COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy.  Specifically, stating that his service-connected disability makes it harder to breathe when doing normal day to day activities.  

The Veteran's COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy is currently assigned a noncompensable disability under 38 C.F.R. § Diagnostic Code 6603-6604.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Here, the hyphenated code indicates disability involving both emphysema (Diagnostic Code 6603) and COPD (Diagnostic Code 6604).  The regulations relevant to this appeal can be found at 38 C.F.R. §§ 4.21 and 4.97 and were provided to the Veteran in the January 2015 supplemental statement of the case and will not be repeated here. 

In general, PFTs are used to evaluate these conditions, based on either the Forced Expiratory Volume in one second (FEV-1), FEV-1/FVC, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

There are special provisions for the application of the rating criteria for certain diagnostic codes, including Diagnostic Code 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96 (d) (2016).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension, cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case. 38 C.F.R. § 4.96 (d)(3).  

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6).

In evaluating the Veteran's increased rating claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that Diagnostic Codes 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96 (a).  Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy, under Diagnostic Code 6604, as Diagnostic Codes 6603, 6604, 6843 and 6844 all rate lung disabilities similarly.  

The Veteran was afforded a VA examination in May 2008, in which he reported since 1966 when he sustained a spontaneous hemopneumothorax of the right lung and underwent a right upper lobe resection that showed focal emphysema, fibrosis, and hemosiderine deposition in the lung tissue, his lung problems have become gradually worse.  He currently had a cough that was productive of white to gray sputum, especially in the mornings, was able to walk about 50 yards at a normal pace, but barely able to walk a flight of stairs.  On physical examination, his lungs were clear.  Upon PFT testing, his post-bronchodilator results were as follows: FEV-1 39.8 percent predicted; FEV-1/FVC 56.8 percent predicted; and DLCO was 29 percent predicted.  Impression was spirometry and lung volumes demonstrated severe obstruction with air trapping.  There was no response to bronchodilator.  "DLCO is severely reduced uncorrected for Hgb [hemoglobin]."  Impression was COPD and emphysema.  

He was afforded another VA examination in March 2010.  He reported his dyspnea was getting progressively worse.  He also had a positive history of fatigue, productive cough, non-anginal chest pain, anorexia, night sweats, and spontaneous pneumothorax.  Upon PFT testing, his post-bronchodilator results were as follows: FEV-1 93 percent predicted; FEV-1/FVC 67 percent predicted; and DLCO of 82 percent predicted.  The examiner noted the results of his PFTs were normal.  

A May 2010 VA medical addendum notes the Veteran's PFTs were reviewed and his FEV-1/FVC ratio was decreased, but his FEV-1 testing was within normal range.  

A July 2010 VA medical addendum notes the Veteran underwent additional PFT testing in early July 2010, in which his post-bronchodilator results were as follows: FEV-1 89 percent predicted; FEV-1/FVC 63 percent predicted; and DLCO was 69 percent predicted.  The examiner opined that he had mild obstructive ventilatory defect (FEV-1 greater than 70 percent predicted), and mild decrease in diffusion capacity (60-80 percent predicted).   

An October 2010 VA medical addendum notes the Veteran had three PFT tests that did not adhere to the normal progress of COPD and emphysema.  Such disabilities did not get dramatically better, but gradually deteriorate over time.  While the Veteran's first PFT in May 2008 showed FEV-1 39 percent predicted and severe DLCO, the next test in March 2010 showed FEV-1 93 percent predicted and DLCO 82 percent predicted.  The last PFT test showed FEV-1 70 percent predicted and DLCO 60-80 percent predicted.  The examiner stated, that to explain the very poor performance on the first PFT, one might think of an acute infection or poor effort by the Veteran.  He stated that he thought the 2nd test was in error because COPD etc. do not get that much better even with medication.  It was indicated that the third PFT is fairly accurate with FEV1 of 70% and DLCO of 60-80.  It was stated that FEV1 of 70% in the later PFT is the most indicative of the Veteran's condition. 

The Veteran was afforded another VA examination in November 2011.  The examiner noted his respiratory disability required the use of inhaled medication.  Upon PFT testing on November 30, 2011, his pre-bronchodilator results were as follows: FEV-1 96 percent predicted; FEV-1/FVC 66 percent predicted; and DLCO 77 percent predicted.  The examiner noted that FEV-1 testing most accurately reflected the Veteran's current pulmonary function.   

A December 2011 VA medical addendum notes the PFT testing was interpreted as FEV-1/FVC ratio less than predicted, small airways disease, mild decrease in diffusion capacity (60-80 percent predicted), and expiratory airflow of small airways improved significantly post-bronchodilator (greater than 12 percent).  

A subsequent December 2011 VA medical addendum clarified the Veteran's November 30, 2011, PFT testing to state his post-bronchodilator results were as followed: FEV-1 96 percent predicted; FEV-1/FVC 66 percent predicted; and DLCO 77 percent predicted.

The Veteran was afforded another VA examination in October 2014.  The Veteran reported he used inhaled medication for his respiratory condition and antibiotics.  The examiner diagnosed him with pneumothorax, finding he had spontaneous partial pneumothorax resulting in hospitalization in 1964.  Upon PFT testing, his post-bronchodilator results were as follows: FEV-1 95 percent predicted; FEV-1/FVC 100 percent predicted; and DLCO 73 percent predicted.  The examiner noted that FEV-1 testing most accurately reflected the Veteran's current pulmonary function, explaining that in addition to COPD, the Veteran had undergone a lobectomy which had reduced his pulmonary function.  Interpretation of PFT testing was FEV-1/FVC rating less than predicted, small airways disease, mild decrease in diffusion capacity (60-80 percent predicted), and expiratory airflow improved modestly post-bronchodilator.   

In April 2017, the Board noted the November 2011 and October 2014 VA examiner's found FEV-1 prediction testing most accurately reflected the Veteran's level of disability.  The October 2014 VA examiner explained that in addition to COPD, the Veteran had undergone a lobectomy which had reduced his pulmonary function.  Due to the disparity between the results of different PFT's, it was unclear which PFT accurately reflected the Veteran's level of disability.  Thus, the Board found further medical evidence was required.

In April 2017, the Board requested a VHA opinion to determine which pulmonary function test results, FEV-1, FEV-1/FVC, or DLCO, most accurately reflected the Veteran's level of disability to include his COPD/emphysema and history of right spontaneous hemopneumothorax, status post right lobe lobectomy.  Such VHA was provided in May 2017.  After reviewing the Veteran's claim file, the examiner opined that the 2008 test was most likely explainable by either poor performance or exacerbation due to infection and "does not reflect the baseline lung function."  Also, the FEV-1/FVC ratio of 100 percent in the 2014 test was not consistent with airflow obstruction and could not be explained.  "It is highly unlikely that airflow obstruction in COPD would reverse."  He further found that:

Although VA has used spirometry measures, FEV1/FVC, FEV1 for rating purposes since the 50s, in my expert opinion that using these parameters alone for disability rating do not provide accurate assessment of patient's status. The revised combined COPD assessment tool using spirometry to assess airflow obstruction along with exacerbation history and mMRC or CAT symptom score is recommended. (GOLD update, January 2017).  However, since spirometry is used for rating purposes, presuming all the factors in item 4 [patient cooperation and performance, patient's stable or unstable state when the test was performed] above are met, FEV1/FVC % is the best number for defining airflow obstruction in COPD.  FEV1/FVC of less than 70% defines airflow obstruction. Once airflow obstruction is defined, FEV1 per se categorizes severity in to mild moderate and severe category. 

Based on the above, the Board finds a 30 percent rating is warranted for the entire period on appeal.  The May 2017 VA examiner found the FEV-1/FVC test results were the best number for defining airflow obstruction.  Based on the FEV-1/FVC results of the above VA examinations and affording the Veteran the benefit of the doubt, the Board finds the Veteran's pulmonary disorder warrants a 30 percent rating.  Indeed, his rating has consistently fallen within the 56 to 70 percent range.  

The Board finds a rating in excess of 30 percent is not warranted at any time.  Although the Veteran's representative asserts in a September 2017 appellate brief that the Veteran meet the criteria for a compensable rating to include with the FEV-1/FVC of 56.8 percent predicted at the May 2008 test, the Board finds the result of the May 2008 VA examination to be an outlier.  Indeed, the October 2010 VA examiner reviewed the May 2008 and March 2010 PFT tests and opined that COPD and emphysema do not get dramatically better, but gradually deteriorated over time.  Moreover, to explain the poor performance of the first PFT test it was note that one might think of an acute infection or poor effort by the Veteran.  Moreover, the May 2017 VA examiner found the May 2008 examination was most likely explainable by either poor performance or exacerbation due to infection and "does not reflect the baseline lung function."  Thus, the Board finds the results of May 2008 VA examination to be an outlier and inadequate for rating purposes.   

The Board further notes that if FEV-1 testing was found to most accurately reflect the Veteran's level of disability, the highest rating available would be a noncompensable rating as the Veteran's scores, aside from the May 2008 examination, ranged from 89-96.  Moreover, if the DLCO testing was used the highest rating available would be a 10 percent rating as the Veteran's scores, aside from the May 2008 examination, ranged from 69-82.  Therefore, using the FEV-1/FVC test was most beneficial to the Veteran.  

In evaluating the Veteran's lung disability, as discussed above, the Board has considered the Veteran's assertions regarding his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As also discussed above, however, the criteria needed to support higher ratings under Diagnostic Code 6604 require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, in this regard, the lay assertions are not considered more persuasive than the pulmonary function test findings which, as indicated above, do not support assignment of any higher or additional rating for a lung disability.  

While in the September 2017 appellate brief the Veteran's representative asserts disagreement with the method the VA rates pulmonary disabilities and requests that such disabilities instead be rated using the combined COPD assessment tool using spirometry to asses airflow obstruction along with exacerbation history and mMRC or CAT system score, the Board is bound by the Schedule for Rating Disabilities.  

Therefore, the Board finds the evidence of record warrants a 30 percent rating, but no greater, for the entire period on appeal.  As the preponderance of the evidence is against assignment of any higher ratings for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 30 percent disability rating for COPD/emphysema with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy, is granted, subject to the laws and regulations governing the payment of veterans' benefits.


REMAND

As noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, in his December 2016 appellate brief the Veteran's representative raised the issue of TDIU.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2.  Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


